Citation Nr: 0418635	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling, to include 
entitlement to separate evalautions for each ear.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March 1953 to 
March 1956.  This case originally comes from the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

A January 2004 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to an increased evaluation for 
service-connected tinnitus, currently rated as 10 percent 
disabling.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  The 
January 2004 Board decision was vacated and remanded by the 
Court in April 2004, based on the Court's grant of an April 
2004 Joint Motion For Remand (Joint Motion).  

A letter was sent to the veteran's attorney on May 10, 2004 
in which he was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  A letter was 
received from the veteran in June 2004 that he did not have 
anything else to submit and to proceed with readjudication of 
the claim.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).   In particular, 
VA's statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The April 2004 Joint Motion found that there was no notice 
provided to the veteran of the division of responsibilities 
between him and VA in obtaining evidence relevant to the 
increased rating claim currently on appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

Accordingly, pursuant to the Court's Order dated in April 
2004, the issue of entitlement to an increased evaluation for 
service-connected tinnitus is remanded for the following 
action:  

The RO should take appropriate steps to 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



